By the Court.
It is unnecessary to decide the question respecting the revocation of the will, as the court are of opinion that the defendant has a good title under the deed.
The grantor delivered the deed to Wright, with a reservation of a power to countermand it; but this makes no diffe rence; for it was in the nature of a testamentary disposition of real estate, and was revocable by the grant- or during his life, without an express reservation of that power.
The case, then, stands upon the same footing as if there had been no reservation of a power to countermand the deed.^i It was a delivery of a writing as a deed to the use of the grantee, to take effect at the death of the grantor, deposited in the hands of a third person to hold till that event happened, and then to deliver it to the grantee. The legal operation of this delivery is, that it became the deed of the grantor presently ; that Wright held it as a trustee for the use of the grantee; that the title became consummate in the grantee by the death of the grantor; and that the deed took effect, by relation, from the time of the first delivery. //
New trial not to be granted.